Quillian, Presiding Judge.
Appealing his conviction for involuntary manslaughter, the defendant contends that the evidence was legally insufficient to support the verdict in that the proof of the corpus delicti failed to establish the identity of the victim beyond a reasonable doubt. Held:
“The essential elements in the proof of the corpus delicti in a case of homicide are: that the person alleged in the indictment to have been killed is actually dead; and that his death was caused or accomplished by violence, or other direct criminal agency of some other human being.” Reddick v. State, 202 Ga. 209 (1b) (42 SE2d 742). As pointed out in Johnson v. State, 231 Ga. 138, 140 (2) (200 SE2d 734), “We have held numerous times that the corpus delicti may be proved by both direct and circumstantial evidence.”
Here the first element of the corpus delicti — that the person alleged to have been killed is actually dead — was established by evidence sufficient to convince a rational trier of fact beyond a reasonable doubt. Jackson v. State, 210 Ga. 303, 309 (79 SE2d 812). See Wrisper v. State, 193 Ga. 157, 161 (17 SE2d 714); Jester v. State, 193 Ga. 202, 208 (17 SE2d 736); Alexander v. State, 223 Ga. 34 (3) (153 SE2d 431); Pitts v. State, 141 Ga. App. 845 (1) (234 SE2d 682).

Judgment affirmed.


Sognier and Pope, JJ., concur.

Guy E. Davis, Jr., for appellant.
Thomas J. Charron, District Attorney, Debra H. Bernes, Assistant District Attorney, for appellee.